                                                                                          FILED            ENTERED
                                                                                   ---. LOGGED             RECEIVED


                          IN THE UNITED STATES DISTRICT COURT                            FEB 1 5 2019
                             FOR THE DISTRICT OF MARYLAND                                   AT GREENBELT
                                                                                   	CLERK, US. DISTRICT COURT
                                                                                      DISIAICT OF MARYLAND DEPUTY
                                                                              BY
•    UNITED STATES OF AMERICA

            V.                                             CASE NO. GLS-19-63

     CHRISTOPHER PAUL HASSON,

                    Defendant
                                                ********

                             GOVERNMENT'S MOTION TO UNSEAL
          The United States of America, by and through its undersigned attorneys, respectfully moves

    to unseal the above-captioned case.

                                                    Respectfully submitted,

                                                    Robert K. Hur
                                                    United States Attorney

                                              By:                             Th
                                                    Thomas P. Windom
                                                    Assistant United States Attorney



    It is so ORDERED, this         day of February 2019.



                                                    Hon. Gina L. Simms
                                                    United States Magistrate Judge
